Citation Nr: 1539903	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  11-15 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected generalized lipomas prior to November 30, 2012 on a schedular basis.

2.  Entitlement to an initial compensable evaluation for service-connected generalized lipomas prior to November 30, 2012 on an extraschedular basis.

3.  Entitlement to an evaluation in excess of 30 percent for service-connected generalized lipomas since November 30, 2012 on a schedular basis.

4.  Entitlement to an evaluation in excess of 30 percent for service-connected generalized lipomas since November 30, 2012 on an extraschedular basis.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Senior Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In February 2014, the Board remanded claims for a compensable rating for service-connected generalized lipomas and entitlement to service connection for an acquired psychiatric disorder for further evidentiary development.  In a June 2015 rating decision, the VA Appeals Management Center (AMC) granted service connection for generalized anxiety disorder, satisfying the appeal as to that issue.  The AMC also increased the rating for the Veteran's service-connected generalized lipomas to 30 percent, effective November 30, 2012.  As that award did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The case has now been returned to the Board for further appellate action.

The issue of entitlement to a TDIU has been raised by the Veteran and is on appeal as part of the claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, this issue has been added to the title page.

The issues of entitlement to a TDIU and higher ratings on an extra-schedular basis for generalized lipomas are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 30, 2012, the Veteran's service-connected generalized lipomas were manifested by multiple masses that did not affect at least 5 percent of the entire body or exposed areas and did not require any systemic therapy.

2.  Since November 30, 2012, the Veteran's service-connected generalized lipomas are manifested by multiple masses that affect less than 40 percent of the entire body and less than 40 percent of exposed areas and do not require any systemic therapy.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for generalized lipomas prior to November 30, 2012, on a schedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7820-7806 (2015).

2.  The criteria for a rating in excess of 30 percent for generalized lipomas since November 30, 2012, on a schedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7820-7806 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015).  The VCAA applies to the instant claims. 

The Veteran is challenging the initial evaluations assigned following the grant of service connection for generalized lipomas.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007); see also 38 C.F.R. § 3.159(b)(3)(i) (2015).  Thus, because the notice that was provided before service connection was granted, by way of an August 2010 notification letter, was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

VA has also fulfilled its duty to assist.  VA obtained the Veteran's service treatment records and identified post-service treatment records.  During the appeal period, VA provided the Veteran with relevant examinations in September 2010 and April 2014.  The examiners reviewed the Veteran's claims file and considered the Veteran's reported history; all of the examiners examined the Veteran, described his disability in detail, and provided analysis to support any conclusions reached.  Therefore, the examinations are adequate and allow the Board to make an informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  By providing the Veteran with an examination addressing the current severity of his generalized lipomas in April 2014, the Appeals Management Center (AMC) complied with the Board's February 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The record reflects that at the November 2012 hearing the undersigned explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Given the above, no further action related to the duties to notify and assist is required in this case.  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2015).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As is the case here, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate.

The disability ratings currently in effect have been assigned using Diagnostic Code 7806 (Dermatitis or eczema).  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under that diagnostic code, a noncompensable rating is assigned with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is assigned with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The highest rating available under Diagnostic Code 7806, 60 percent, is assigned with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  

Initially, the Board notes that the Veteran has not relayed and the evidence does not suggest that he has received any systemic therapy for his lipomas.  In fact, at his September 2010 VA examination the Veteran reported that he had not had any skin disease treatment in the past 12 months, and at his April 2014 VA examination he reported that he had not had treatment with oral or topical medication in the past 12 months.  As such, a higher rating is not warranted based on systemic therapy.  

A higher rating is also not warranted during either period based on the percentage of affected area.  

Prior to November 30, 2012, the Veteran would need at least 5 percent of his entire body or 5 percent of exposed areas to be affected for a higher rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  Examination in September 2010 revealed several mobile, oval, smooth, nontender masses, including on the left arm (2 inch diameter), right butt (2 inch diameter), right groin (3 inch diameter), left clavicular area (1 inch diameter), and left testicle (1 inch diameter).  The examiner did not provide the percentage of the body or exposed areas affected.  Treatment records during this time period do not reflect at least 5 percent of the body or of exposed areas was affected by the skin disability.  For example, VA Primary Care Notes from February 2010, September 2010, and April 2011 all note that examination of the skin was normal.  While the Veteran has described having nodules on his body, he has not provided information about what percentage of the body was affected by these nodules.  As such, a compensable rating for generalized lipomas is not warranted prior to November 30, 2012 when considering Diagnostic Code 7806.  

Since November 30, 2012, the Veteran would need more than 40 percent of the entire body or of exposed areas to be affected for a higher rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  The April 2014 examination report reflects several nontender masses.  The examiner found that the percentage of the entire body affected by lipomas, to include anterior neck, left upper arm, left wrist, left thigh, right buttock, and left testicle, was estimated at 30 percent, and the percentage of exposed areas affected was estimated at 20 percent.  Treatment records after November 30, 2012 do not show more area exposed than that described in the examination report.  For example, VA Primary Care Notes in August 2013 and November 2014, and VA Emergency Department Notes in July 2014, October 2014, and March 2015, show warm and dry skin with no rashes.  While the Veteran has described having nodules on his body, he has not provided information about what percentage of the body is affected by these nodules.  As such, a rating in excess of 30 percent for generalized lipomas is not warranted since November 30, 2012 when considering Diagnostic Code 7806.  

The Board has also considered whether higher or separate ratings could be awarded based on the rating criteria for evaluating scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  

Diagnostic Code 7800 is used to rate scars of the head, face, or neck based on characteristics of disfigurement, or, when there is visible or palpable tissue loss, based on gross distortion or asymmetry of features or paired sets of features.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.  Characteristics of disfigurement include scars that are 5 or more inches long, one-quarter inch wide, have elevated or depressed surface contour on palpation, are adherent to underlying tissue, or have certain characteristics in an area exceeding 39 square centimeters.  

The Veteran has not alleged and the evidence does not reflect any scars of the head, face, or neck, or any characteristics of disfigurement or visible or palpable tissue loss due to the generalized lipomas.  For example, the Veteran testified that if he hits his lipomas they hurt; that his lipomas come and go, itch sometimes, occasionally swell, and come like lumps; and that one lipoma tingles at times.  He does not imply that there is any tissue loss or characteristics of disfigurement.  No scars or lipomas of the head, face, or neck were noted on examination in September 2010.  On examination in April 2014, the only scars were on the left breast and left lateral knee; the only lipoma of the head, face, or neck was the 2 inch mobile, oval, smooth, nontender mass of the left anterior neck found in April 2014.  This lipoma does not meet the criteria to be considered a characteristic of disfigurement and there is no indication of any tissue loss as a result of the lipoma.  The Board recognizes that this lipoma was described as having a 2 inch diameter, which could be interpreted as being a mass wider than one-quarter inch in width.  Even if the Board considered there to be one characteristic of disfigurement, a higher rating would not be warranted as this lipoma was found during the period when the Veteran is rated at 30 percent under Diagnostic Code 7806.  One characteristic of disfigurement is assigned a 10 percent rating under Diagnostic Code 7800.  The Veteran's current rating is more favorable and he cannot be assigned two ratings for the same symptomatology.  See 38 C.F.R. §§ 4.14 (Avoidance of pyramiding), 4.118, Diagnostic Codes 7800, 7806 (2015).

As the Veteran's scars are linear per the April 2014 VA Scars Examination report, rating under Diagnostic codes 7801 (Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear) and 7802 (Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear) is not appropriate.  See 38 C.F.R. § 4.118.  As the Veteran's lipomas are not shown to be similar to a deep scar, rating under Diagnostic Code 7801 is not appropriate.  No lipoma is 144 square inches (929 square centimeters) or greater; therefore, even if the Board determined that the rating criteria for superficial, nonlinear scars could be used to rate the lipomas, rating under Diagnostic Code 7802 would not result in a higher rating.  

At the April 2014 examination, the examiner reported that the Veteran's scars were not unstable or painful.  Thus, application of Diagnostic Code 7804 (Scar(s), unstable or painful) is not appropriate either.  See id.  The Veteran's lipomas are not shown to be unstable.  The Veteran has reported that his lipomas hurt if hit unexpectedly.  Board Hearing Tr. at 14.  Examination in September 2010 revealed that all identified masses were nontender, as did examination in April 2014.  However, the April 2014 examiner did note pain on palpation of the lipomas.  Even accepting that the Veteran's lipomas are painful, a higher rating is not warranted based on Diagnostic Code 7804.  The Veteran has painful lipomas during the period when he is assigned a 30 percent rating.  Diagnostic Code 7804 provides for, at most, a 30 percent rating; so the Veteran could not be awarded a rating higher than the rating already assigned under Diagnostic Code 7806.  A separate rating cannot be assigned as that would constitute pyramiding.  See 38 C.F.R. § 4.14.  

Diagnostic Code 7805 directs that disabling effects from scars not considered in the Diagnostic Codes discussed above should be rated under an appropriate diagnostic code.  See 38 C.F.R. § 4.118.  In this case, the Board finds no other applicable diagnostic codes that would result in a higher rating during either period on appeal.  In September 2010, the VA examiner found that the Veteran's lipomas did not result in impairment of function.  In April 2014, the VA examiner found that the Veteran's scars do not result in limitation of function and do not affect his ability to work and that his skin condition does not affect his ability to work.  The disability at issue is properly rated using Diagnostic Code 7806.  As discussed above, a higher rating is not warranted when considering that diagnostic code.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial compensable evaluation for service-connected generalized lipomas prior to November 30, 2012, on a schedular basis, is denied.

Entitlement to an evaluation in excess of 30 percent for service-connected generalized lipomas since November 30, 2012, on a schedular basis, is denied.


REMAND

In June 2015, while this appeal was on remand from the Board, the AOJ granted service-connection for generalized anxiety disorder and assigned a 70 percent disability rating effective July 27, 2010.  The Veteran subsequently filed a claim for a TDIU.  The AOJ began developing evidence relating to the claim for a TDIU, but it does not appear that the AOJ has concluded its development.  For example, the Veteran was provided an examination as recently as August 2015.  As the AOJ is still undertaking development regarding this issue, it is not ripe for review and must be remanded.  In addition, the pertinent newly developed evidence should first be reviewed and considered by the AOJ.  See 38 C.F.R. §§ 19.37, 20.1304 (2015); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

As the AOJ is developing evidence related to the effects on employment caused by the service-connected disabilities it would be premature for the Board to address referral for extraschedular consideration for the service-connected generalized lipomas.  As such, the issues of entitlement to an initial compensable rating prior to November 30, 2012, and a 30 percent rating thereafter, for generalized lipomas, on an extraschedular basis, are inextricably intertwined with the claim for a TDIU and must be remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Complete any necessary development regarding the Veteran's claim for a TDIU.

2. Then, readjudicate the claims for a TDIU and higher ratings on an extra-schedular basis for generalized lipomas.  The Board notes that an appeal as to entitlement to a TDIU has already been perfected as part of the Veteran's appeal related to the ratings assigned for generalized lipomas.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


